Order affirmed, with ten dollars costs and disbursements, upon condition that plaintiff file a stipulation, within five days after service of order, that he will not serve the defendant Maurice J. Hamilburg with process, or cause bim to be served, upon his appearance within this State for examination. Otherwise, the order so far as appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.